         Case 1:20-cv-01454-NONE-EPG Document 25 Filed 06/17/21 Page 1 of 10


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   DANIEL Z. CASTRO,                                    Case No. 1:20-cv-01454-NONE-EPG-PC

11                   Plaintiff,                           FINDINGS AND RECOMMENDATION
                                                          RECOMMENDING FIRST AMENDED
12           v.                                           COMPLAINT BE DISMISSED WITH
13   C. WADDLE,                                           PREJUDICE FOR FAILURE TO STATE A
                                                          CLAIM, FAILURE TO PROSECUTE, AND
14                   Defendant.                           FAILURE TO COMPLY WITH A COURT
                                                          ORDER
15
                                                          OBJECTIONS, IF ANY, DUE WITHIN 21
16                                                        DAYS
17

18      I.        INTRODUCTION

19           Daniel Z. Castro (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

20 in this civil rights action pursuant to 42 U.S.C. § 1983.

21           Plaintiff filed the complaint commencing this action on October 6, 2020. (ECF No. 1).

22 The complaint was on the Eastern District of California form and checked the boxes for “Access

23 to the court,” “Retaliation,” and “Threat to safety” but did not include any supporting facts. (Id.).

24 On January 4, 2021, the Court entered an order finding that the complaint failed to state any

25 cognizable claims because it did not comply with Federal Rule of Civil Procedure 8. (ECF No.

26 16). The Court permitted Plaintiff to either file an amended complaint or to notify the Court that
27 he wants to stand on his complaint. (Id.). On January 27, 2021, Plaintiff filed a motion requesting

28 an extension of time to file his amended complaint, which the Court granted. (ECF Nos. 18, 19).


                                                      1
             Case 1:20-cv-01454-NONE-EPG Document 25 Filed 06/17/21 Page 2 of 10


 1               On April 9, 2021, Plaintiff filed his first amended complaint (“FAC”). (ECF No. 21). The

 2 FAC brings claims against Defendants C. Waddle and Frost for violation of Plaintiff’s Eighth

 3 Amendment and Fourteenth Amendment rights arising out of Plaintiff being labeled as a snitch.

 4 (Id.). On April 27, 2021, the Court screened the FAC and found that it failed to state any

 5 cognizable claims. (ECF No. 23). The Court ordered that within thirty days from the date of

 6 service of the screening order, Plaintiff must either file a second amended complaint or notify the

 7 Court in writing that he wishes to stand on the FAC, and that failure to comply with the order

 8 may result in the dismissal of the action. (Id. at 9–10).1

 9               The thirty-day period has expired, and Plaintiff has not filed a second amended complaint

10 or otherwise responded to the Court’s order. Accordingly, for the reasons described below, the

11 undersigned will recommend that Plaintiff’s case be dismissed for failure to state a claim. The

12 undersigned will also recommend that Plaintiff’s case be dismissed for failure to prosecute and

13 failure to comply with a court order.

14         II.      SCREENING REQUIREMENT

15               The Court is required to screen complaints brought by prisoners seeking relief against a

16 governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

17 Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

18 legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or

19 that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
20 § 1915A(b)(1), (2).

21               The Court may also screen a complaint brought in forma pauperis under 28 U.S.C.

22 § 1915. “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the

23 court shall dismiss the case at any time if the court determines that . . . the action or appeal (i) is

24 frivolous or malicious; (ii) fails to state a claim upon which relief may be granted; or (iii) seeks

25 monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

26 ///
27 ///

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
         Case 1:20-cv-01454-NONE-EPG Document 25 Filed 06/17/21 Page 3 of 10


 1             A complaint must contain “a short and plain statement of the claim showing that the

 2 pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 3 required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 4 conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 5 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

 6 matter, accepted as true, to ‘state a claim that is plausible on its face.’” Iqbal, 556 U.S. at 663

 7 (quoting Twombly, 550 U.S. at 555). While factual allegations are accepted as true, legal

 8 conclusions are not. Iqbal, 556 U.S. at 678.

 9             In determining whether a complaint states an actionable claim, the Court must accept the

10 allegations in the complaint as true, Hosp. Bldg. Co. v. Trs. of Rex Hospital, 425 U.S. 738, 740

11 (1976), construe pro se pleadings liberally in the light most favorable to the Plaintiff, Resnick v.

12 Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and resolve all doubts in the Plaintiff’s favor, Jenkins

13 v. McKeithen, 395 U.S. 411, 421 (1969). Pleadings of pro se plaintiffs “must be held to less

14 stringent standards than formal pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342

15 (9th Cir. 2010) (holding pro se complaints should continue to be liberally construed after Iqbal).

16      III.      SUMMARY OF FIRST AMENDED COMPLAINT

17             On May 31, 2017, Correctional Lieutenant C. Waddle intentionally placed Plaintiff’s life

18 in danger and marked Plaintiff for murder/death by the S.T.G. prison gang 25 when C. Waddle

19 authored and signed a rules violation report calling Plaintiff a confidential informant. C. Waddle
20 told Plaintiff that if he did not work as an informant for her and provide information about any

21 Islamic prisoners who were planning to attack staff, she would label Plaintiff a jailhouse snitch.

22 Plaintiff refused, and C. Waddle punished Plaintiff by labeling him a snitch. C. Waddle has a

23 history of working with prison gang 25 and is a dirty cop. C. Waddle knew Plaintiff’s life was in

24 danger but refused to place Plaintiff in protective custody or to take any action to protect him.

25 Plaintiff informed clinician Frost that his life was in danger from prison gang STG 25. The

26 institutional security unit was aware of C. Waddle’s actions and prison officials had a duty to
27 protect Plaintiff. Plaintiff was compelled to harm himself in order to avoid more serious danger

28 due to being labeled a snitch by C. Waddle. The fact that Plaintiff displayed bizarre, unusual, or


                                                        3
         Case 1:20-cv-01454-NONE-EPG Document 25 Filed 06/17/21 Page 4 of 10


 1 uncharacteristic behavior at the time of the rules violation report should have been a red flag.

 2 Plaintiff acted to preserve the safety of correctional employees once and they returned his

 3 concern for human life by endangering his life.

 4      IV.      DISCUSSION

 5               A. Section 1983

 6            The Civil Rights Act under which this action was filed provides:

 7                   Every person who, under color of any statute, ordinance,
                     regulation, custom, or usage, of any State or Territory or the
 8                   District of Columbia, subjects, or causes to be subjected, any
                     citizen of the United States or other person within the jurisdiction
 9                   thereof to the deprivation of any rights, privileges, or immunities
                     secured by the Constitution and laws, shall be liable to the party
10                   injured in an action at law, suit in equity, or other proper
                     proceeding for redress . . . .
11

12 42 U.S.C. § 1983.

13            “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a

14 method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386,

15 393–94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). See also Chapman v.

16 Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles, 697 F.3d

17 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012); Anderson v.

18 Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

19            To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under

20 color of state law, and (2) the defendant deprived him of rights secured by the Constitution or

21 federal law. Long v. Cty. of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also Marsh v.

22 Cty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012). A person deprives another of a

23 constitutional right, “within the meaning of § 1983, ‘if he does an affirmative act, participates in

24 another’s affirmative act, or omits to perform an act which he is legally required to do that causes

25 the deprivation of which complaint is made.’” Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479

26 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).
27 “The requisite causal connection may be established when an official sets in motion a ‘series of

28 acts by others which the actor knows or reasonably should know would cause others to inflict’


                                                        4
         Case 1:20-cv-01454-NONE-EPG Document 25 Filed 06/17/21 Page 5 of 10


 1 constitutional harms.” Preschooler II, 479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This

 2 standard of causation “closely resembles the standard ‘foreseeability’ formulation of proximate

 3 cause.” Arnold v. Int’l Bus. Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper

 4 v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008).

 5           Additionally, a plaintiff must demonstrate that each named defendant personally

 6 participated in the deprivation of his rights. Iqbal, 556 U.S. at 676–77. In other words, there must

 7 be an actual connection or link between the actions of the defendants and the deprivation alleged

 8 to have been suffered by Plaintiff. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691, 695

 9 (1978).

10           Supervisory personnel are generally not liable under § 1983 for the actions of their

11 employees under a theory of respondeat superior and, therefore, when a named defendant holds

12 a supervisory position, the causal link between him and the claimed constitutional violation must

13 be specifically alleged. Iqbal, 556 U.S. at 676–77; Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.

14 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a claim for relief

15 under § 1983 based on a theory of supervisory liability, Plaintiff must allege some facts that

16 would support a claim that the supervisory defendants either: personally participated in the

17 alleged deprivation of constitutional rights; knew of the violations and failed to act to prevent

18 them; or promulgated or “implemented a policy so deficient that the policy ‘itself is a repudiation

19 of constitutional rights' and is ‘the moving force of the constitutional violation.’” Hansen v.
20 Black, 885 F.2d 642, 646 (9th Cir. 1989) (internal citations omitted); Taylor v. List, 880 F.2d

21 1040, 1045 (9th Cir. 1989). For instance, a supervisor may be liable for his “own culpable action

22 or inaction in the training, supervision, or control of his subordinates,” “his acquiescence in the

23 constitutional deprivations of which the complaint is made,” or “conduct that showed a reckless

24 or callous indifference to the rights of others.” Larez v. City of Los Angeles, 946 F.2d 630, 646

25 (9th Cir. 1991) (internal citations, quotation marks, and alterations omitted).

26              B. Labeling Plaintiff a Snitch

27           The FAC claims a violation of Plaintiff’s Eighth Amendment rights arising out of C.

28 Waddle labeling Plaintiff a snitch.


                                                      5
         Case 1:20-cv-01454-NONE-EPG Document 25 Filed 06/17/21 Page 6 of 10


 1          Under the Eighth Amendment, prison officials have a duty to protect prisoners from

 2 violence at the hands of other prisoners. Farmer v. Brennan, 511 U.S. 825, 833 (1994). To

 3 establish a violation of this duty, the prisoner must establish that prison officials were

 4 deliberately indifferent to a serious threat to the inmate's safety. Id. at 834.

 5          “‘Deliberate indifference’ has both subjective and objective components.” Labatad v.

 6 Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013). The prisoner must show that “the

 7 official [knew] of and disregard[ed] an excessive risk to inmate ... safety; the official must both

 8 be aware of facts from which the inference could be drawn that a substantial risk of serious harm

 9 exists, and [the official] must also draw the inference.” Farmer, 511 U.S. at 837. “Liability may

10 follow only if a prison official ‘knows that inmates face a substantial risk of serious harm and

11 disregards that risk by failing to take reasonable measures to abate it.’” Labatad, 714 F.3d at

12 1160 (quoting Farmer, 511 U.S. at 847).

13          The Ninth Circuit has held that telling inmates that someone is a “snitch” with the intent

14 of having an inmate killed by other inmates could state a claim for a violation of the inmate’s

15 right to be protected from violence while in custody. Valandingham v. Bojorquez, 866 F.2d

16 1135, 1138 (9th Cir. 1989). In Valandingham, the plaintiff alleged that two prison officials had

17 conspired to label him a snitch with the intent of having him killed. Id. The plaintiff also alleged

18 that on a specific date, “he was approached by fellow prisoners and threatened with harm

19 because [the defendant prison officials] had told other inmates in the law library that [plaintiff]
20 was a snitch.” The Ninth Circuit has also denied an Eighth Amendment claim when Plaintiff did

21 not allege he was actually subjected to retaliation by fellow inmates, nor that Defendants were

22 aware that their statements exposed the Plaintiff to substantial risk of serious harm. Morgan v.

23 MacDonald, 41 F.3d 1291, 1293-94 (9th Cir. 1994).

24          The Court does not find a claim against Defendants C. Waddle or Frost for deliberate

25 indifference. Plaintiff does not allege C. Waddle called Plaintiff a snitch in front of other inmates

26 or that inmates threatened him or harmed him as a result of this. Although Plaintiff at times says
27 that C. Waddle “labeled” him a snitch, Plaintiff alleges that she only did so in the rules violation

28 report and does not allege that other inmates were made aware that C. Waddle had “labeled”


                                                       6
          Case 1:20-cv-01454-NONE-EPG Document 25 Filed 06/17/21 Page 7 of 10


 1 Plaintiff a snitch. Additionally, Plaintiff alleges that he harmed himself but does not allege that

 2 any other inmates threatened or harmed Plaintiff as a result of C. Waddle calling Plaintiff a

 3 snitch in the rules violation report.2 Plaintiff also only alleges that he told Frost that his life was

 4 in danger and does not allege that Frost was informed that Plaintiff had been labeled a snitch or

 5 that Frost responded or failed to respond to this information. Plaintiff therefore has not alleged

 6 facts indicating whether Frost knew of and disregarded an excessive risk to Plaintiff’s safety.

 7                C. False Rules Violation Report

 8            The FAC also alleges a claim for violation of Plaintiff’s Fourteenth Amendment rights.

 9 Although unclear, it appears that this claim may relate to Plaintiff’s allegation that C. Waddle

10 authored a false rules violation report.

11            The filing of a false rules violation report by a prison official against a prisoner is not a

12 per se violation of the prisoner’s constitutional rights. See Muhammad v. Rubia, 2010 WL

13 1260425, at *3 (N.D. Cal. Mar. 29, 2010), aff’d, 453 Fed. App’x 751 (9th Cir. 2011) (“[A]

14 prisoner has no constitutionally guaranteed immunity from being falsely or wrongly accused of

15 conduct which may result in the deprivation of a protected liberty interest. As long as a prisoner

16 is afforded procedural due process in the disciplinary hearing, allegations of a fabricated charge

17 fail to state a claim under § 1983.” (internal citation omitted.)); Harper v. Costa, No. CIV S-07-

18 2149 LKK DAD P, 2009 WL 1684599, at *2–3 (E.D. Cal. June 16, 2009), aff’d, 393 Fed. Appx.

19 488 (9th Cir. 2010) (“Although the Ninth Circuit has not directly addressed this issue in a
20 published opinion, district courts throughout California . . . have determined that a prisoner’s

21 allegation that prison officials issued a false disciplinary charge against him fails to state a

22 cognizable claim for relief under § 1983.”).

23            There are, however, two ways that allegations that an inmate has been subjected to

24 a false disciplinary report can state a cognizable civil rights claim: (1) when the prisoner alleges

25   2
      Although not dispositive, the Court notes that Plaintiff filed a motion for preliminary injunction concurrently with
     his First Amended Complaint and attached C. Waddle’s rule violation report as an exhibit to that motion. (ECF No.
26   21). According to the rules violation report, Plaintiff was threatening to kill “members of the STG’s” and when
     asked why he wanted to kill them stated “I’m going to get them before they get me. They know I told on someone
27   and now they are after me.” (Id. at 7). Plaintiff also attaches a declaration from inmate Jorge Fajardo declaring that
     Plaintiff has been placed on a kill list by SGT 25 gang members as a result of allegations of him being an informant
     due to a rules violation report from 2012 and not due to the contents of C. Waddle’s rules violation report. (Id. at
28   13).


                                                               7
         Case 1:20-cv-01454-NONE-EPG Document 25 Filed 06/17/21 Page 8 of 10


 1 that the false disciplinary report was filed in retaliation for her exercise of a constitutional right

 2 and (2) when the prisoner alleges that she was not afforded procedural due process in a

 3 proceeding concerning the false report. See Hines v. Gomez, 108 F.3d 265, 269 (9th Cir. 1997)

 4 (“[T]his court has reaffirmed that prisoners may still base retaliation claims on harms that would

 5 not raise due process concerns.”); Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986)

 6 (holding that the filing of a false disciplinary charge against a prisoner is not actionable under

 7 § 1983 if prison officials provide the prisoner with procedural due process protections);

 8 Hanrahan v. Lane, 747 F.2d 1137, 1140–41 (7th Cir. 1984) (“[A]n allegation that a prison guard

 9 planted false evidence which implicates an inmate in a disciplinary infraction fails to state a

10 claim for which relief can be granted where the procedural due process protections[.]”); see also

11 Ellis v. Foulk, No. 2:14-cv-0802 AC P, 2014 WL 4676530, at *2 (E.D. Cal. Sept. 18, 2014)

12 (“Plaintiff’s protection from the arbitrary action of prison officials lies in ‘the procedural due

13 process requirement’[.]” (quoting Hanrahan, 747 F.2d at 1140)).

14          Plaintiff does not allege that C. Waddle filed a false report against him in retaliation for

15 his exercise of a constitutional right. Instead, Plaintiff alleges that C. Waddle authored a false

16 rules violation report because Plaintiff refused to provide information regarding Islamic inmates

17 who planned to attack staff. See Whitely v. Lebeck, No. 2:17-cv-2107 AC, 2020 WL 1952666, at

18 *5 (E.D. Cal. Apr. 23, 2020) (“The First Amendment protects an inmate’s right to litigate and

19 file grievances. It does not extend to verbal interactions with correctional staff.” (citations
20 omitted)). Plaintiff also does not allege that he was not afforded procedural due process in a

21 proceeding on the false report. Thus, under the legal standard described above, Plaintiff fails to

22 state a claim arising out of the allegedly false rules violation report.

23              D. Failure to Prosecute and Follow Court order

24          “In determining whether to dismiss a[n] [action] for failure to prosecute or failure to

25 comply with a court order, the Court must weigh the following factors: (1) the public’s interest in

26 expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
27 prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the

28 public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639,


                                                       8
         Case 1:20-cv-01454-NONE-EPG Document 25 Filed 06/17/21 Page 9 of 10


 1 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992)).

 2           “‘The public’s interest in expeditious resolution of litigation always favors dismissal.’”

 3 Pagtalunan, 291 at 642 (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir.

 4 1999)). Accordingly, this factor weighs in favor of dismissal.

 5           As to the Court’s need to manage its docket, “[t]he trial judge is in the best position to

 6 determine whether the delay in a particular case interferes with docket management and the

 7 public interest. . . . It is incumbent upon the Court to manage its docket without being subject to

 8 routine noncompliance of litigants . . . .” Pagtalunan, 291 at 642 (citation omitted). Plaintiff has

 9 failed to file a second amended complaint or notify the Court that he intends to stand on the

10 FAC. This failure to respond is delaying the case and interfering with docket management.

11 Therefore, the second factor weighs in favor of dismissal.

12           Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in

13 and of itself to warrant dismissal.” Pagtalunan, 291 at 642 (citing Yourish, 191 F.3d at 991).

14 However, “delay inherently increases the risk that witnesses’ memories will fade and evidence

15 will become stale,” id. at 643, and it is Plaintiff’s failure to comply with a court order and to

16 prosecute this case that is causing delay. Thus, the third factor weighs in favor of dismissal.

17           As for the availability of lesser sanctions, at this stage in the proceedings there is little

18 available to the Court which would constitute a satisfactory lesser sanction while protecting the

19 Court from further unnecessary expenditure of its scarce resources. Considering Plaintiff’s
20 incarceration and in forma pauperis status, monetary sanctions are of little use. And, given the

21 stage of these proceedings, the preclusion of evidence or witnesses is not available.

22           Finally, because public policy favors disposition on the merits, this factor weighs against

23 dismissal. Pagtalunan, 291 at 643.

24           After weighing the factors, the Court finds that dismissal with prejudice is appropriate.

25      V.       RECOMMENDATION

26           Accordingly, the undersigned HEREBY RECOMMENDS that this action be dismissed

27 with prejudice for failure to state a claim, failure to prosecute, and failure to comply with a court

28 order.


                                                        9
        Case 1:20-cv-01454-NONE-EPG Document 25 Filed 06/17/21 Page 10 of 10


 1          This Findings and Recommendation is submitted to the assigned United States District

 2 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

 3 Rules of Practice for the United States District Court, Eastern District of California. Within

 4 TWENTY-ONE (21) days after service of the Findings and Recommendation, Plaintiff may file

 5 written objections with the court and serve a copy on all parties. Such a document should be

 6 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned

 7 United States District Court Judge will then review the Magistrate Judge’s ruling pursuant to 28

 8 U.S.C. § 636(b)(1)(C). Plaintiff is advised that failure to file objections within the specified

 9 time may waive the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d

10 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

11
     IT IS SO ORDERED.
12

13      Dated:     June 17, 2021                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     10
